Citation Nr: 1022235	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  02-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for prolapse of the 
uterus.

5.  Entitlement to service connection for residuals of an 
injury to the ring finger of the right hand.

6.  Entitlement to service connection for residuals of foot 
surgery.

7.  Entitlement to service connection for a dental disability 
for the purposes of obtaining Department of Veterans Affairs 
(VA) outpatient dental treatment.

8.  Entitlement to a temporary total rating under 38 C.F.R. 
§§ 4.29 or 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The dates and nature of the appellant's service are largely 
unclear.  The appellant appears to have served in the United 
States Army Reserve from July 1978 to July 1981.  She 
apparently enlisted in the United States Air Force Reserve in 
July 1981.  It appears that she retired from the United 
States Air Force Reserve in July 2000.  The current record on 
appeal, however, contains only verification of a period of 
active duty for training in the United States Army Reserve 
from September to December 1978.  No other active service 
dates have been verified by the service department.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In June 2004 and December 2007, the Board remanded the matter 
for additional evidentiary development and due process 
considerations.  As set forth in more detail below, another 
remand of this matter is required.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.



REMAND

The appellant seeks service connection for numerous 
disabilities which she claims were incurred during her 
service in the United States Air Force Reserve from 1981 to 
July 2000.  

Unfortunately, the dates and nature of the appellant's 
military service remain unclear due, in large part, to her 
repeated failure to provide VA with clear and accurate 
information regarding the dates and nature of her service.  
This has greatly hindered VA's ability to obtain her records 
from the service department.  

On her original application for VA compensation benefits 
received in September 2000, for example, the appellant 
reported seemingly conflicting dates of service, claiming 
that she had served on "active duty" in the United States 
Air Force from July 12, 1978, to July 11, 1981, and that she 
had served in the United States Air Force Reserve from either 
July 12, 1978, or July 11, 1981, until her retirement in July 
2000.  Despite being asked to do so, the appellant failed to 
provide VA with a copy of her DD Form 214.  Indeed, the Board 
notes that, to date, she has not provided VA with a copy of 
her DD Form 214, Certificate of Release or Discharge from 
Active Duty.  

In response to the RO's attempt to clarify her service, in an 
August 2001 statement, the appellant claimed that she had 
been in the United States Air Force Reserve from July 11, 
1981, to July 1, 2000, during which time she was "activated 
to full active duty."  She did not indicate whether she was 
on "full active duty" for the entire period or just part of 
her reported period of service in the Air Force Reserve.  

The RO has made multiple requests to the National Personnel 
Records Center (NPRC) for verification of the appellant's 
claimed service.  In June and August 2001, NPRC verified that 
the appellant had served on active duty for training in the 
United States Army Reserve from July to September 1978.  
(Service personnel records provided by the service department 
appear to show that the appellant was a member of the United 
States Army Reserve from July 1978 to July 1981.  She 
reportedly left the United States Army Reserve to enlist in 
the United States Air Force Reserve in July 1981, although 
service personnel records from the United States Air Force 
Reserve are not of record.).  The NPRC indicated that they 
could identify no other records corresponding to the 
appellant.

In June 2004, the Board remanded the matter to the RO for 
clarification of the dates and nature of the appellant's 
military service.  Pursuant to the Board's remand, the 
service department provided service treatment records which 
appear to correspond to the appellant's claimed service in 
the United States Air Force Reserve.  Unfortunately, however, 
service personnel records from the United States Air Force 
Reserve were not provided.  It remains unclear whether the 
appellant had any active service in the United States Air 
Force Reserve.  This determination is critical to the 
adjudication of the appeal.  

Under applicable law, service connection is granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty "in the active military, naval, or air service."  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

In other words, service connection is not warranted for 
diseases unless the individual was on active duty or active 
duty for training at the time of the disablement or death due 
to the injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 
485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 
(1990).  Thus, that the appellant developed her claimed 
disabilities at some point during the time period she was a 
member of the Air Force Reserve is not enough.  Rather, to 
warrant service connection, the appellant must show (1) that 
she became disabled from a disease or injury during a period 
of active duty for training or (2) that she became disabled 
from an injury during a period of inactive duty training.

Although the RO has made several unsuccessful attempts to 
clarify the dates and nature of the appellant's service, 
under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to continue its efforts to obtain relevant 
records from a Federal department or agency, including the 
service department, until it is concluded that the records 
sought do not exist or that further attempts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  The Board is 
unable to discern from the record whether the RO has 
exhausted all avenues of development.  See VA Adjudication 
and Procedure Manual, M21-1MR, subpart III, Chapter 2 
(updated August 13, 2009) (developing for service records).  
Thus, additional action is needed.  

The Board also wishes to advise the appellant that it is her 
obligation to provide VA with enough information to identify 
and locate existing records, including the approximate time 
frame covered by the records and custodian or agency holding 
the records.  See 38 C.F.R. § 3.159(c)(2),(3) (2009); see 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding 
that VA's duty to assist "is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  As 
discussed above, the record currently on appeal contains only 
one verified period of active service, i.e. a period of 
active duty for training in the United States Army Reserve 
from September to December 1978.  No other periods of active 
service has been verified.  

The appellant is strongly advised that she should submit a 
copy of any DD Form 214 in her possession identifying any 
other period of active service, including the dates of that 
service and the branch on the military in which she served.  

The Board also notes that although she has been repeatedly 
asked to do so, she has thus far failed to provide VA with a 
detailed history of her claimed service from July 1978 and 
July 2000, including the branch of service, the unit of 
assignment, and the dates and nature of her service with each 
unit, to include whether each period of service was a period 
of active duty for training or inactive duty training.  The 
appellant is strongly advised to submit this information to 
the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
repository of records and request 
complete service personnel records 
corresponding to the appellant's reported 
service in the United States Air Force 
Reserve from July 1981 to July 2000, 
including verification of the dates of 
any periods of active duty, active duty 
for training, and inactive duty training.

Should the appellant provide any 
additional information regarding other 
periods of service or service in other 
branches of the military, the RO should 
seek to obtain those records.  

If complete records from the service 
department do not exist or are no longer 
available, the RO must specifically 
document what attempts were made to 
locate such records and explain in 
writing if further attempts to locate or 
obtain any government records would be 
futile.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


